EXHIBIT 32.1 CERTIFICATION OF CEO AND CFO PURSUANT TO 18 U.S.C. SECTION 1350 (Adopted Pursuant to Section 906 of Sarbanes-Oxley Act of 2002) In connection with theQuarterly Report of Helix Energy Solutions Group, Inc. (“Helix”) on Form 10-Q for thequarterly period ended September 30, 2013, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), Owen Kratz, as President and Chief Executive Officer, and Anthony Tripodo, as Executive Vice President and Chief Financial Officer, each hereby certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002,that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Helix. Date:October23, 2013 /s/Owen Kratz Owen Kratz President and Chief Executive Officer Date:October23, 2013 /s/Anthony Tripodo Anthony Tripodo Executive Vice President and Chief Financial Officer
